DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “COMPACT PROJECTION SYSTEMS AND RELATED COMPONENTS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  Kato (US 20110013145 A1).
Regarding claim 1, Kato teaches a compact polarized illuminator, comprising: a reflector (102 and/or 103); a reflective polarizer (107) disposed to form a reflective cavity with the reflector (102 and/or 103); a retarder film (106) disposed within the reflective cavity; and a light source (101) disposed to emit a polarized input light beam into the reflective cavity through an aperture (102a and/or 103a) in the reflector (Fig. 2; [0061]); wherein the reflector (102 and/or 103), the reflective polarizer (107), and the retarder film (106) are configured to produce an output illumination beam from the input light beam, and wherein the output illumination beam is polarized ([0056]-[0059]).
Regarding claim 2, Kato further teaches at least one of the reflector (102 and/or 103) and the reflective polarizer (107) is curved, and wherein the output illumination beam is converging (by 303 and/or 304).

Regarding claim 4, Kato further teaches the reflective cavity defines a cavity volume (105), and a majority of the cavity volume (105) comprises at least one solid light-transmissive material ([0048]).
Regarding claim 5, Kato further teaches the reflective cavity defines a cavity volume (105), and a majority of the cavity volume (105) comprises air or vacuum ([0048]).
Regarding claim 7, Kato further teaches the illuminator further comprises a scattering element (104) to make the output illumination beam more spatially uniform.
Regarding claim 9, Kato further teaches the scattering element (104) comprises a layer of scattering material within the reflective cavity ([0050], [0051]).
Regarding claim 11, Kato further teaches a projector (Fig. 6 and 7), comprising: the compact polarized illuminator of claim 1; a spatial light modulator (305, 602) disposed to intercept the output illumination beam so as to produce a spatially patterned beam; and a projector lens (308 and 604) to receive the spatially patterned beam.
Regarding claim 12, Kato further teaches the spatial light modulator (305, 602) is a transmissive spatial light modulator (Fig. 6 and 7).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Abu-Ageel (US 20060012842 A1).

Regarding claim 6, Abu-Ageel further teaches the retarder film (47a) is proximate the reflector (43), and the aperture (41) is also in the retarder film (47a).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Yamasaki (US 20050219464 A1).
Regarding claim 10, Kato does not explicitly teach the light source (101) comprises an LED and a polarizer. 
Yamasaki teaches using a light source having a LED (1a) with a polarizer (1d; Fig. 1 and 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kato with Yamasaki; because it allows widening the bandwidth of the light source.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Stephanes (US 20070024825 A1).
Regarding claim 8, Kato further teaches the surface of the scattering element (104) being part of the reflective cavity (Fig. 2).
Kato does not explicitly teach the scattering element (104) comprises a roughened surface.
Stephanes teaches the scattering element comprises a roughened surface ([0054]).

Regarding claim 13, Kato does explicitly teach the spatial light modulator being a reflective spatial light modulator.
Stephanes teaches the spatial light modulator (115) being a reflective spatial light modulator (Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kato with Stephanes; because LCOS provides improved picture quality.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Destain (US 20140211173 A1).
Regarding claim 14, Kato does not explicitly teach the projector lens has a maximum lateral dimension LD1 and the spatial light modulator has a maximum lateral dimension LD2, and wherein LD1 is less than LD2.
Destain teaches the projector lens (916) has a maximum lateral dimension LD1 and the spatial light modulator (912) has a maximum lateral dimension LD2, and wherein LD1 is less than LD2 (Fig. 9).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kato with Destain; because it allows making the projection device to fit in smaller space/volume.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Shyu (US 20070263174 A1).
Regarding claim 15, Kato does not explicitly teach a detector to receive light originating from a body outside of the projector through the projector lens. 
Shyu teaches a detector (240, 340) to receive light originating from a body outside of the projector through the projector lens (230, 230a, 230b; 330; Fig. 2-5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kato with Shyu; because it allows monitoring the image quality and apply correction to improve image quality.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, WO 2021050304 A1, WO 2013016163 A2, WO 2012154446 A1, WO 2012154433 A2, US 20130222770 A1, US 20120075588 A1, WO 2010059684 A2, WO 2010059412 A2, WO 2009118880 A1, US 20090116214 A1, WO 2007072359 A2, US 20060238716 A1, US 20070146639 A1, US 20070121078 A1, US 20050231654 A1, US 20060203352 A1, US 20060033883 A1, US 20030161136 A1, US 6674576 B1, and US 5975703 A, disclose light recycling arrangement where a reflective polarizer reflects unwanted polarized light to be converted to the wanted polarization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882